NO. 29l75

  
 
 

STATE OF HAWAYI, ReSpondent-Appellee,

 

VS.

JESSE BROOKS, Petitioner-Appellant.

CERTIORARI TO THE INTERMEDlATE COURT OF APPEALS
(CR. NO. 03-l-2325)

ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Nakayama, J., for the courtH

Petitioner-Appellant’S application for writ of
certiorari filed on February 8, 2010, is hereby rejected.
DATED: Honoluln, Hawafi, March 25, 20lO.

FOR THE COURT:

¥1u¢Lm~C3F7\H#LNi1&uN@b iv
’=»n

Associate JuStice

 

Taryn R. Tomasa,
Deputy Public Defender,
on the application

‘Considered by: Moon, C.J., Nakayama, Acoba, Duffy, and Recktenwald, JJ.